DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/07/2021. 
Claims 1, 3-4, 8, 10-12, 15, and 17-18 are amended.
Claims 1-20 are pending in the application. 
The 112(b) rejections regarding claims 4, 11, and 18 are withdrawn because the amended claims overcome the issues raised in the rejections.

Response to Applicant’s Arguments
Regarding claims 1, 5, 8, 12, 15 and 19 were rejected under 35 U.S.C. § 103 over Lu et al., U.S. Patent Pub. No. 2011/0184981, in view of Samuni et al., U.S. Patent Pub. No. 2016/0261541, the Applicant argues in the Remarks filed on 09/07/2021 starting at near the top of page 1 that “combinations of Lu and Samuni fail to describe or suggest: determining, by the one or more computers, a subset of the multiple different search queries, within the given query cluster, that trigger a local search feature when input to a search system; determining whether the subset of the multiple different search queries, within the given query cluster, that trigger a local search feature meets a local intent threshold amount of queries; maintaining, in a memory accessible to the one or more computers, an intent flag for the given query cluster based on the determination of whether the subset of the multiple different within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries, as recited by amended claim 1”.  Specifically, the applicant argues “"the local intent of the search query may be inferred from the words of the search query," which is simply referring to how local intent of a specific search query can be determined, and fails to suggest "determining whether the subset of the multiple different search queries ... that trigger a local search feature meets a local intent threshold amount of queries," as recited by claim 1” and at in the middle of page 2, “The claims have been amended to clarify that the "local intent threshold" is referring to an amount of queries that are in the subset of the multiple different search queries that trigger a local search feature when input to a search system, such that a sufficient number of queries in a given query cluster must be deemed to have local intent for the query cluster to be deemed as a local intent query clustery”.  The Applicant’s argument is fully considered.  However, the Applicant’s argument is moot since necessitated by the amendment, a new reference is used to teach the disputed limitations of the claim.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:	Regarding claims 1, 8, and 15, the claims on line 5 recite limitation “multiple different within” in lines 14, 18 and 22 in claim 1, lines 18, 22 and 25 in claim 8, and lines 16, 20 and 23 in claim 15.  The limitation should be “multiple different search queries within”.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lu et al. (US 20110184981 A1, hereinafter Lu) in view of Samuni et al. (US 20160261541 A1, hereinafter Samuni) and further in view of Cooper et al. (US 20090077047 A1, hereinafter Cooper).
	Examiner note: inserted text in the square brackets and the crossed over text is discussed later on.
	Regarding claim 1, Lu teaches a method comprising:		obtaining, by one or more computers, cluster data including a plurality of query clusters (Lu [0025]: triaging data applied to a query classifier may include various types of features (step 202). To obtain these training features, particular embodiments may construct at least three sets of search queries and at least three language models for the three sets of search queries respectively; [Examiner note: each of the 3 sets of search queries corresponds to a cluster of the plurality of query clusters]), wherein each query cluster is a set of multiple different search queries that have been included in a same query cluster based on one or more matching query features (Lu [0026]: … construct the first set of search queries from one or more query logs. Thus, in particular embodiments, the first set of search queries includes search queries received from network users in their original form. There may be any number of search queries included in the first set of search queries. To obtain sufficient features to train the query classifier well, particular embodiments may select a sufficient number of search queries (e.g., a few hundred to a few thousand distinct search queries) to form the first set of search queries); Lu [0032]: For example, suppose search queries "Paris Eiffel Tower", "Westminster Abbey in London", "Chinese restaurants in San Francisco", and "Walmart San Jose" are included, among others, in the first set of search queries. Originally, they each include words that represent locations (e.g., Paris, London, San Francisco, San Jose));		for each given query cluster from among the plurality of query clusters:			determining, by the one or more computers, [a portion of the]  (Lu [0021] … for a search query that is likely to be associated with one or more locations (i.e., a search query that has local intent"), the locations may be explicitly indicated by the words of the search query ... a search query that includes words from which local intent may be inferred and yet does not include any word that explicitly indicates any location is considered to have "implicit local intent"; Lu [0023] For a search query that has local intent that is both implicit and general, particular embodiments may further personalize the search result identified for that search query; Lu [0049] … if the search query does have implicit and general local intent (step 208, "YES"), then the search engine may identify the search result in response to the search query taking into consideration, among other factors, the location information of the network user issuing the search query to the search engine; [Examiner note: identify the search result in response to the search query taking into consideration corresponds to the trigger a local search feature when input into a search system]);			determining whether the [portion]   (Lu [0021] … for a search query that is likely to be associated with one or more locations (i.e., a search query that has local intent"), the locations may be explicitly indicated by the words of the search query; Lu [0023] … the probability predicted for the search query is then compared against a predetermined threshold requirement. If the predicted probability satisfies the threshold requirement, the search query is considered to have implicit and general local intent; Lu [0040] … the training features may include, for each of those search queries from the first set of search queries that have local intent (e.g., those search queries whose probabilities of having local intent, P(LI/Q), satisfy a predetermined threshold requirement), whether the local intent is general or specific; [Examiner note: words that indicate locations corresponds to portion of the search queries; the predicted probability that satisfies the threshold corresponds to meets a local intent threshold]);			maintaining, in a memory accessible to the one or more computers, an intent flag for the given query of whether the [portion]   ([Examiner note: the crossed over text is discussed below]; Lu [0023] … the probability predicted for the search query is then compared against a predetermined threshold requirement.; Lu [0039] … the training features may include, for each of the search queries from the first set of search queries, an indicator whether that search query includes words that explicitly represent a location (e.g., a TRUE may indicate that a search query includes words that explicitly represent a location, and a FALSE may indicate that a search query does not include words that explicitly represent a location); [Examiner note: the indicator corresponds to the intent flag]), including:				assigning to the intent flag, by the one or more computers, a value indicating that the given  ([Examiner note: the crossed over text is discussed below]; Lu [0039] … the training features may include, for each of the search queries from the first set of search queries, an indicator whether that search query includes words that explicitly represent a location (e.g., a TRUE may indicate that a search query includes words that explicitly represent a location … )); and				assigning to the intent flag, by the one or more computers, a value indicating that the given threshold ([Examiner note: the crossed over text is discussed below]; Lu [0039] … the training features may include, for each of the search queries from the first set of search queries, an indicator whether that search query includes words that explicitly represent a location (e.g., … a FALSE may indicate that a search query does not include words that explicitly represent a location));
		Although Lu teaches the limitations of the claimed invention (see discussion above), Lu does not explicitly disclose intent flag was determined for the query cluster.		Samuni teaches scores for log message or cluster from a plural of clusters are calculated based on log messages and comparing the scores to a threshold for predicting future events (Samuni [0008] Prioritizing log messages can include generating a number of clusters that include log messages with a similar pattern. The clusters can be utilized to identify a number of log messages with similar characteristics (e.g., template features, variable features, etc.). … The user feedback can be utilized to calculate a score for each of the log messages and/or for each of the number of clusters. The log messages can be prioritized based on the score. Log messages with a relatively high score in relation to a particular event can be utilized to predict when the particular event will occur at a future time within the computing system. That is, the prioritized log messages can be compared to newly incoming log messages to determine if a particular event corresponding to the prioritized log messages will occur within the computing system; Samuni [0032] … a relatively high score and/or a score that exceeds a predetermined threshold can be stored and utilized to predict future events; Samuni ¶44, generating a cluster of a plurality of log messages relating to an score for each of the number of clusters can take into account the individual scores of each of the number of log messages within the particular cluster; [Examiner note: the number of clusters corresponds to the instant application’s plural of clusters.  The log message corresponds to the query log.  The score corresponds to the value of a cluster being used to calculate the relevant of a cluster with respect to a message’s characteristics, which is a local intent in the instant application; The user feedback associated with a log message corresponds to a trigger when a query result is displayed; Samuni further teaches the score can be calculated for either log message or a cluster of log messages; The high score corresponds to the high local intent, and otherwise, other score corresponds to the low local intent]); 		receiving, by the one or more computers, a search query submitted by a client device and an indication of one of the plurality of clusters in which the search query is included (Samuni [0016] For each cluster, a particular log message template can be defined by determining a number of consistent features. … The consistent terms can be terms that must appear in order for the log message to be included within a particular cluster. In another example, the log message can be included within a particular cluster if the log message has a threshold number (e.g., predetermined threshold number) of the consistent terms; Samuni [0024] … If the particular log message has a similar pattern to the current cluster, the particular log message can be placed in the current cluster; Lu [0058] … determining whether a particular search query received at search engine 322 has implicit and general local intent …; [Examiner note: Lu teaches the determining of a query has local intent and Samuni teaches the determination of a message to belong to a cluster.  As a result, Lu in view of Samuni and Cooper teaches that an indication of the cluster is within the query message when received by one or more computers]);		accessing, by the one or more computers, the intent flag associated with the one of the plurality of clusters to determine whether the search query is included in the high local intent cluster or the low local intent cluster (Samuni [0019] … The cluster with the higher score can be utilized to predict future computing events … That is, the log message template and a number of log message variables corresponding to log messages within the cluster with the higher score can be compared to incoming log messages; [Examiner note: the use of the score taught by Samuni can be incorporated into the teaching of Lu, where the score would corresponds to the indicator of local intent to determine the local intent level of the search query]);		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Samuni, which teaches calculating scores for each of a number of clusters using message log based on log message and use the cluster score to predict future messages, into the teaching of Lu to result in the limitations of the claimed invention discussed thus far ([Examiner note: the additional text in square brackets and the crossed over text is discussed below]; Samuni teaches general scoring of clusters of log messages using characteristic of a log message, while Lu teaches the specific characteristic of the log message being used as local intent. Furthermore, combining Samuni’s score for a 			assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is high local intent cluster when the subset of the multiple different within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries (Samuni ¶31, isolate the number of log messages based on a total score that includes the quantity determined by the feedback engine; Samuni ¶32, determined that log messages with a relatively high score and/or a score that exceeds a predetermined threshold can be stored and utilized to predict future events; ¶35, regards to clustering, comparing the variable features can include using a comparison to a threshold (e.g., predetermined threshold) to determine if the similarities are close enough to make the determination that the corresponding event is likely to occur (e.g. how likely to occur); Samuni ¶44, generating TRUE may indicate that a search query includes words that explicitly represent a location … )); and			assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is a low local intent cluster when the subset of the multiple different within the given query cluster that trigger the local search feature fails to meet the local intent threshold amount of queries (Samuni ¶8, The user feedback can be utilized to calculate a score for each of the log messages and/or for each of the number of clusters; Samuni ¶31, isolate the number of log messages based on a total score that includes the quantity determined by the feedback engine; Samuni ¶32, determined that log messages with a relatively high score and/or a score that exceeds a predetermined threshold can be stored and utilized to predict future events; ¶35, regards to clustering, comparing the variable features can include using a comparison to a threshold (e.g., predetermined threshold) to determine if the similarities are close enough to make the determination that the corresponding event is likely to occur (e.g. how likely to occur); Samuni ¶44, generating a cluster of a plurality of log messages relating to an event. As described herein, generating the cluster of a plurality of log messages relating to an event can include determining a pattern of the ;		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Samuni, which teaches calculating scores for each of a number of clusters using message log based on log message and use the cluster score to predict future messages, into the teaching of Lu to result in the limitations of the claimed invention discussed thus far (Samuni teaches general scoring of clusters of log messages using characteristic of a log message, while Lu teaches the specific characteristic of the log message being used as local intent. Furthermore, combining Samuni’s score for a cluster and Lu’s local intent indicator would result in the intent flag for a cluster recited by the instant application.  Samuni also teaches the score can be used either for log messages or the log message clusters]).		One of ordinary skilled would be motivated to do so as both Samuni and 		determining, by the one or more computers, a subset of the multiple different search queries, within the given query cluster, that trigger a local search feature when input to a search system;		determining whether the subset of the multiple different search queries, within the given query cluster, that trigger a local search feature meets a local intent threshold amount of queries;		maintaining, in a memory accessible to the one or more computers, an intent flag for the given query cluster based on the determination of whether the subset of the multiple different within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries.		On the other hand, Cooper teaches:		determining, by the one or more computers, a subset of the multiple different search queries, within the given query cluster, that trigger a local search feature when input to a search system (¶94,  track the number of times particular users send queries associated with particular intent categories; ¶100, match the queries in the identified clusters with a particular intent category; ¶66, any intent categories matching more than a first threshold number of logged queries may be identified; [Examiner note: the matched queries to particular intent categories ;		determining whether the subset of the multiple different search queries, within the given query cluster, that trigger a local search feature meets a local intent threshold amount of queries (¶66, any intent categories matching more than a first threshold number of logged queries may be identified; ¶54, when the query 46 is matched with one of the intent categories 50, the search engine 35 identifies the intent response 44 associated with the identified intent category 51. The identified intent response 44 is then displayed to the user);		maintaining, in a memory accessible to the one or more computers, an intent flag for the given query cluster based on the determination of whether the subset of the multiple different within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries (Cooper ¶66, any intent categories matching more than a first threshold number of logged queries may be identified; [Examiner note: the matched intent categories taught by Cooper corresponds to the flag; Lu teaches assigning a flag for queries in a cluster, combining with Cooper, who teaches determining intent categories for clusters, as a result, the combination teaches the limitations]), including:			assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is high local intent cluster when the subset of the multiple different within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries (Cooper Fig. 7

    PNG
    media_image1.png
    925
    759
    media_image1.png
    Greyscale

; and			assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is a low local intent cluster when the subset of the multiple different within the given query cluster that trigger the local search feature fails to meet the local intent threshold amount of queries (Cooper Fig. 7; element 99, associates new intent categories with previously matching logged queries; Cooper ¶67, webpage that have an associated intent category that does not match a second threshold number of logged queries. Information associated with intent categories below this second threshold may be removed from the enterprise webpage in operation 84B; Lu ¶39, a FALSE may indicate that a search query does not include words that explicitly represent a location; [Examiner note: Lu teaches assign TRUE flag to each of queries in a cluster when local intent threshold is met, Cooper teaches creating intent categories for queries (element 94), Samuni teaches total score can be calculated for each log messages or a cluster of messages.  The combination would be obvious to a person of ordinary skill that when a score is calculated for a cluster, and the total score is compared to a threshold, the result of it, true or false can then be 
		One of ordinary skilled would be motivated to do so as incorporating Cooper’s teaching would help improve system efficiency and providing more relevant response to users (Cooper ¶1, ¶30-¶31). In addition, both of the references (of Lu in view of Samuni and Cooper) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, clustering of queries, determining intent and response to the determination of the intent. This close relation between both of the references highly suggests an expectation of success when combined.
		Lu in view of Samuni and Cooper thus far teaches the limitations of the claimed invention (see discussion above), Lu in view of Samuni and Cooper further teaches:		responding to the search query, including:			modifying, by the one or more computers, a content item distributed to the client device in response to the search query, including adding a local content feature to the content item when the search query is determined to be included in the high local intent cluster (Lu [0014] … personalize search results identified for search queries having implicit and general local intent. … determine whether a particular search query has implicit and general local intent. … if the query classifier determines that the search query has implicit and general local intent, then the user's location information is taken into consideration when a search result is identified for the search query; Lu [0023] For a search query that has local intent that is both implicit and general, particular embodiments may further personalize the search result identified for that search query; Lu Fig. 2: 
    PNG
    media_image2.png
    855
    786
    media_image2.png
    Greyscale
; [Examiner note: Fig. 2  element 216, present the search result to the user corresponds to the content item distributed to the client device]); and			distributing, by the one or more computers, the content item distributed to the client device in response to the search query without adding the local content feature when the search query is determined to be included in the low local intent cluster (Lu Fig. 2: 
    PNG
    media_image2.png
    855
    786
    media_image2.png
    Greyscale
; [Examiner note: Lu in view of Samuni discloses to modify the search result to incorporate the local information when it is determined that the query has local intent, but Lu in view of Samuni does not teach to modify the search result otherwise, as a result, Lu in view of Samuni does not teach adding local content feature when the search query is determined to not have a high score; Fig. 2  element 216, present the search result to the user corresponds to the content item distributed to the client device]).
Regarding claim 5, Lu in view of Samuni and Cooper teaches the method of claim 1, wherein determining whether the search query is included in the high local intent cluster or the low local intent cluster comprises:		identifying the search query in a database of search queries (Samuni portion of the number of log messages can be selected to be isolated. The portion of the number of log messages that are isolated can be the number of log messages with a higher score (e.g., highest score) ...; Samuni [0053] … comparing the number of isolated log messages to a number of currently received log messages (e.g., new incoming log messages). If the isolated log messages are similar enough to the currently received log messages it can be determined that an event is going to occur. It can be determined that the event that is going to occur will be a similar and/or the same event that corresponds to the isolated log messages; [Examiner note: Samuni teaches comparing incoming log messages to the high score log messages in the database to find similarity.  If there is a match, the incoming log messages are predicted to have the same event as that of the high score log message.  When combining Samuni’s teaching with the Lu’s teaching, instead of the event, it’s predicting if a query has high local intent]);		determining whether a high local intent flag or a low local intent flag has been set for the search query in the database (Samuni [0053] … If the isolated log messages are similar enough to the currently received log messages it can be determined that an event is going to occur. It can be determined that the event that is going to occur will be a similar and/or the same event that corresponds to the isolated log messages; [Examiner note: When combining Samuni’s teaching with the Lu’s teaching, instead of the event, it’s predicting if a query has high local intent.  As a result, the combination teaches the limitation of the claimed invent]); and		assigning to the intent flag a value indicating that the search query is a high local intent query or a low local intent query based on the determination of whether the high local intent flag or the low local intent flag has been set for the search query in the database (Samuni [0053] … If the isolated log messages are similar enough to the currently received log messages it can be determined that an event is going to occur. It can be determined that the event that is going to occur will be a similar and/or the same event that corresponds to the isolated log messages; [Examiner note: Samuni teaches comparing incoming log messages to the high score log messages in the database to find similarity.  If there is a match, the incoming log messages are predicted to have the same event as that of the high score log message.  When applying Samuni’s teaching to Lu’s teaching of query log and predicting local intent, instead of the event, it’s predicting if a query has high local intent and would trigger a local search when input into a search field. By predicting the incoming message to have the same event as that of existing messages with high score, the combined teachings of Lu and Samuni discloses the incoming messages or incoming query would have a high local intent]).

	Same rationale applies to claims 8, 12, 15 and 19, since they recite similar limitations as those of claim 1 and 5.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Samuni and Cooper and further in view of McMichael (US 20170220573 A1, hereinafter McMichael) and Garg et al. (US 20090043749 A1, hereinafter Garg).
Regarding claim 2, Lu in view of Samuni and Cooper teaches the method of claim 1. Lu in view of Samuni and Cooper further teaches to determine whether each query in a cluster having local intent (Lu [0007] … access a first set of search queries comprising one or more first search queries; extract one or more features based on the first set of search queries, train a search-query classifier using the features … indicating, for each of the first search queries that have local intent).	However, Lu in view of Samuni and Cooper does not explicitly disclose determining a portion of the search queries within the given query cluster that trigger a local search feature when input to a search system comprises:		determining whether the given query triggers presentation of a local knowledge panel in a search results page generated by the search system using the given search query;
		McMichael teaches [location] query triggers presentation of a local knowledge panel in a search results page generated by the search system using the given search query (McMichael Abstract The search applet accepts user input and displays a set of media elements based on a search query run on the user input. The search results are then displayed by the search applet interface; McMichael [0033] … the search applet of the present disclosure transmits a location query for a category of businesses to Google Maps® or Bing Maps®. The location query can include text input data related to the business being searched for, location data, time data, system data retrieved from the communication device, or any combination thereof. Upon receipt of the query, Google Maps® or Bing Maps®, for example, searches servers and identifies the location data associated with the query. Such location data may include a list of businesses related to the location query that are determined to be within a certain range of the communication apparatus; [Examiner note: McMichael teaches a location query showing results with location data including a list of businesses related to the location query.  As a result, it can be deduced from McMichael’s teaching that a query is a location query type when it display businesses related information; McMichael further teaches that the search result is display by an applet interface, which corresponds to the knowledge panel]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McMichael, which teaches location query result contains location data, which include a list of businesses related to the location query, into the combined teachings of Lu and Samuni and Cooper to results in the limitations: the method of claim 1, wherein determining a portion of the search queries within the given query cluster that trigger a local search feature when input to a search system comprises:			for each given search query within the given query cluster, determining whether the given query triggers presentation of a local knowledge panel in a search results page generated by the search system using the given search query.
		One of ordinary skilled would be motivated to do so as both McMichael and Lu teaches location related query.  In addition, incorporating McMichael’s teaching into the combined teachings of Lu, Samuni and Cooper to meet consumer demand for expedited communication (McMichael [0002]).		Lu in view of Samuni, Cooper and Lai thus far teaches the limitations of determining a total number of the given search queries that trigger presentation of the local knowledge panel; and			determining the portion of the search queries based on a ratio of the total number of the given search queries that trigger presentation of the local knowledge panel relative to how many search queries are in the given query cluster.		Garg teaches determining a total number of the given search queries  [that contains intent-indicating term] ([Examiner note: crossed over text is discussed below]; Garg [0019] … queries received by a search engine are stored in a query log. For a particular query term in the query, it is determined how many queries in the query log contain that particular query term and an intent-indicating term, such as "shopping" or "review"); and		determining the portion of the search queries based on a ratio of the total number of the given search queries that  ([Examiner note: crossed over text is discussed below]; Garg [0019] … queries received by a search engine are stored in a query log. For a particular query term in the query, … it is determined how many queries in the query log contain that particular query term without an intent-indicating term. Based on the ratio between the number of queries in the query log that contain the particular query term and an intent-indicating term and the number of queries in the query log that contain the particular query term without an intent-indicating term, it is determined whether the particular query term is an intent-qualified query term. In response to determining that the particular query term is an intent-qualified query term, data is stored in a computer-readable medium that identifies the query term as an intent-qualified query term; [Examiner note: Garg teaches the intent-indicating term in a query, while the claimed invention recite the trigger of the knowledge panel, which is also a method for determine if a query is a location related intent, the limitation taught by Garg is equivalent to that of the claimed invention.  Furthermore, Garg teaches using a ratio of number of queries having the intent-indicating term to the number of queries not having the intent indicating term. The instant application’s claimed invention uses the ratio of queries having local intent and the total number or queries.  Although the two method of calculations are not the same, the instant application does not clearly show how the ratio using total number of queries provide more advantage than other alternative methods.  It is merely a choice of using one method versus another for calculating probability of a query having local intent, which is already taught by Lu.  As a result, the disclosure by Garg is an equivalent to that recited by the instant application’s limitations cited above]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Garg, which teaches using a ratio to determine an intent of a query, into the combined teachings of Lu, Samuni, Cooper and McMichael to results in the limitations of the claimed invention (Examiner note: Garg teaches query that contains intent-indicating term versus query that trigger presentation of one or more local elements.  However, McMichael already teaches the trigger of presentation of one or more local 
		One of ordinary skilled would be motivated to do so as both Garg and Lu teaches determining intent-indicating queries from query logs.  In addition, incorporating Garg’s teaching into the combined teachings of Lu, Samuni and Cooper helps provide relevant query result to users (Garg [0006]).
	Regarding dependent claims 9 and 16, the same rationale applies to the claims since they recite similar limitations as those of dependent claims 2.

Claims 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Samuni and Cooper and further in view of Lai et al. (US 20170147710 A1, hereinafter Lai) and Garg et al. (US 20090043749 A1, hereinafter Garg).
	Regarding claim 2, Lu in view of Samuni and Cooper teaches the method of claim 1. Lu in view of Samuni and Cooper further teaches to determine whether each queries in a cluster having local intent (Lu [0007] … access a first set of search queries comprising one or more first search queries; extract one or more features based on the first set of search queries, train a search-query classifier using the features … indicating, for each of the first search queries that have local intent). determining a portion of the search queries within the given query cluster that trigger a local search feature when input to a search system comprises:			determining whether the given query triggers presentation of a local knowledge panel in a search results page generated by the search system using the given search query;
		On the other hand, Lai teaches [location] query triggers presentation of a local knowledge panel in a search results page generated by the search system using the given search query (Lai [0005] … displaying, in response to a query provided as input in the query input field, search results responsive to the query, each search result identifying a respective entity determined to be responsive to the query, wherein: a first search result of the search results is initially displayed in a knowledge panel format that provides data describing a first set of fact types for the respective entity determined identified by the first search result; [Examiner note: according to the instant specification, the knowledge panel is used for displaying information related to a particular entity, see para. [0057] “A knowledge panel is a user interface element that provides information or other content related to a particular entity referenced by a search query, such as a person, place, country, landmark, animal, historical event, organization, business, sports team, sporting event, movie, song, album, game, work of art, or any other entity”; As a result, a knowledge panel display information related to entity corresponds to a knowledge panel displaying search result of a location related search query]).		It would have been obvious to a person of ordinary skill in the art before the method of claim 1, wherein determining a portion of the search queries within the given query cluster that trigger a local search feature when input to a search system comprises:			for each given search query within the given query cluster, determining whether the given query triggers presentation of a local knowledge panel in a search results page generated by the search system using the given search query.
		One of ordinary skilled would be motivated to do so as both Lai and Lu teaches location related query.  In addition, incorporating Lai’s teaching into the combined teachings of Lu, Samuni and Cooper helps satisfy the user's informational need (Lai [0002]).		Lu in view of Samuni, Cooper and Lai thus far teaches the limitations of claim 2 (see discussion above).  However, the combination does not explicitly disclose:			determining a total number of the given search queries that trigger presentation of the local knowledge panel; and			determining the portion of the search queries based on a ratio of the total number of the given search queries that trigger presentation of the local knowledge panel relative to how many search queries are in the given query cluster.		Garg teaches determining a total number of the given search queries  [that contains intent-indicating term] ([Examiner note: crossed over text is discussed below]; Garg [0019] … queries received by a search engine are stored in a query log. For a particular query term in the query, it is determined how many queries in the query log contain that particular query term and an intent-indicating term, such as "shopping" or "review"); and		determining the portion of the search queries based on a ratio of the total number of the given search queries that  ([Examiner note: crossed over text is discussed below]; Garg [0019] … queries received by a search engine are stored in a query log. For a particular query term in the query, … it is determined how many queries in the query log contain that particular query term without an intent-indicating term. Based on the ratio between the number of queries in the query log that contain the particular query term and an intent-indicating term and the number of queries in the query log that contain the particular query term without an intent-indicating term, it is determined whether the particular query term is an intent-qualified query term. In response to determining that the particular query term is an intent-qualified query term, data is stored in a computer-readable medium that identifies the query term as an intent-qualified query term; [Examiner note: Garg teaches the intent-indicating term in a query, while the claimed invention recite the trigger of the knowledge panel, which is also a method for determine if a query is a location related intent, the limitation taught by Garg is equivalent to that of the claimed invention.  Furthermore, Garg teaches using a ratio of number of queries having the intent-indicating term to the number of queries not trigger presentation of one or more local elements.  However, Lai already teaches the trigger of presentation of one or more local elements in response to a local intent query.  As a result, a person skilled in the art would incorporate Lai’s teaching to Lu’s teaching, which is to identify query with local intent to determine if a query has a local intent.  Both limitations discloses queries with local intent, although they merely shown in different forms (displayed in a knowledge panel corresponding to a local intent versus terms that have local intent).  As a result, one can be substituted with the other and the disclosure by Lu would work the same way. As a result, they’re equivalent in this context).

Regarding claim 6, Lu in view of Samuni and Cooper teaches the method of claim 1.		Lu in view Samuni and Cooper does not explicitly disclose the added local content feature of the modified content item comprises an interactive user interface object, the method further comprising:		receiving information specifying an interaction with the interactive user interface object; and 
providing data that causes additional content to be presented, the additional content being selected based on the interaction.	Lai teaches receiving information specifying an interaction with the interactive user interface object (Lai Fig. 2A:
    PNG
    media_image3.png
    1306
    773
    media_image3.png
    Greyscale
; Lai [0025] … The search result 210 is initially displayed in the knowledge panel format that provides data describing a first set of fact types for the respective entity determined identified by the first search result 210. Each of the remaining search results 230, 250, 260 and 270 is initially displayed in a summary form that provides data describing a second set of fact types for the respective entity identified by the remaining search result; [Examiner note: element 232 shows an interactive user interface object; element 222 shows the interactive user interface object being selected. Whether the selection of the user interface object is sent to the server for processing and returning data, or the data has been sent and cached, and display instantly at the displaying unit is a minor implementation choice that a person skilled in the art can select]); and		providing data that causes additional content to be presented, the additional content being selected based on the interaction (Lai [0025] … … Each of the remaining search results 230, 250, 260 and 270 is initially displayed in a summary form that provides data describing a second set of fact types for the respective entity identified by the remaining search result; … As shown in FIG. 2A the first search result 210, when displayed in a knowledge panel format, includes the name and address 212 of the entity, images related to the entity (e.g., pictures of products, employees, etc.), map data 216 that, which selected, may display a map of the location of the entity, and other information, such as a review 218 and the phone number 220; [Examiner note: element 232 shows an interactive user interface object; when selected, the information area expanded as shown in element 222 with additional information.  The map data 216 is an example of additional local data]).
	Regarding dependent claims 9, 13, 16 and 20, the same rationale applies to the claims since they recite similar limitations as those of dependent claims 2 and 6. 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Samuni and Cooper and further in view of  Garg et al. (US 20090043749 A1, hereinafter Garg).
	Regarding claim 3, Lu in view of Samuni and Cooper teaches the method of claim 1, wherein determining a subset of the multiple different search queries, within the given query cluster that trigger a local search feature when input to a search system comprises:		for each given search query within the given query cluster,			determining whether the given query includes local attributes that triggers presentation of one or more local elements in a search results page generated by the search system using the given search query (Lu [0021] … for a search query that is likely to be associated with one or more locations (i.e., a search query that has local intent"); Lu [0023] For a search query that has local intent that is both implicit and general, particular embodiments may further personalize the search result identified for that search query; Lu [0049] … if the search query does have implicit and general local intent (step 208, "YES"), then the search engine may identify the search result in response to the search query taking into consideration, among other factors, the location information of the network user issuing the search query to the search engine);			determining a total number of the given search queries that trigger presentation of one or more local elements (Samuni [0008] Prioritizing log messages can include generating a number of clusters that include log messages with a similar pattern. The clusters can be utilized to identify a number of log messages with similar characteristics; Cooper ¶94,  track the number of times particular users send queries associated with particular intent categories; Cooper ¶100, match the queries in the identified clusters with a particular intent category; Cooper ¶66, any intent categories matching more than a first threshold number of logged queries may be identified).		However, Lu in view of Samuni and Cooper does not explicitly disclose :		for each given search query within the given query cluster,			determining a ratio of the total number of the given search queries that trigger presentation of one or more local elements relative to how many search queries are in the given query cluster.		Garg teaches determining a total number of the given search queries  [that contains intent-indicating term] ([Examiner note: crossed over text is discussed below]; Garg [0019] … queries received by a search engine are stored in a query log. For a particular query term in the query, it is determined how many queries in the query log contain that particular query term and an intent-indicating term, such as "shopping" or "review"); and		determining a ratio of the total number of the given search queries that  ([Examiner note: crossed over text is discussed below]; Garg [0019] … queries received by a search engine are stored in a query log. For a particular query term in the query … it is determined how many queries in the query log contain that particular query term without an intent-indicating term. Based on the ratio between the number of queries in the query log that contain the particular query term and an intent-indicating term and the number of queries in the query log that contain the particular query term without an intent-indicating term, it is determined whether the particular query term is an intent-qualified query term. In response to determining that the particular query term is an intent-qualified query term, data is stored in a computer-readable medium that identifies the query term as an intent-qualified query term; [Examiner note: Garg teaches the intent-indicating term in a query, while the claimed invention recite the trigger of the knowledge panel, which is also a method for determine if a query is a location related intent, the limitation taught by Garg is equivalent to that of the claimed invention.  
		One of ordinary skilled would be motivated to do so as both Garg and Lu teaches determining intent-indicating queries from query logs.  In addition, incorporating Garg’s teaching into the combined teachings of Lu, Samuni and Cooper helps provide relevant query result to users (Garg [0006]).	Regarding dependent claims 10 and 17, the same rationale applies to the claims since they recite similar limitations as those of dependent claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Samuni and Cooper and further in view of Staddon et al. (US 20150169771 A1, hereinafter Staddon).
	Regarding claim 4, Lu in view of Samuni and Cooper teaches the method of claim 1.		However, Lu in view of Samuni and Cooper does not explicitly disclose wherein determining whether the search query is included in the high local intent cluster or the low local intent cluster comprises:		searching multiple different query clusters using the search query;		determining whether a given query cluster that is determined to include the search query based on the search has been assigned a value to the intent flag indicating as a high local intent cluster or a low local intent cluster; and		assigning to a search query intent flag a value indicating that the search query is a high local intent query or a low local intent query based on the determined assigned value to the intent flag of the given query cluster that includes the search query.
		Staddon teaches searching multiple different query clusters using the search query (Staddon [0007] … identifying a group of queries similar or identical to the search query; Staddon [0031] A group of queries similar or identical to the search query is determined in step 310. This determination can be made using various statistical techniques applied to a database of previous search queries by users; [Examiner note: the database of previous search queries by users corresponds to the all searching multiple different query clusters]);		determining whether a given query cluster that is determined to include the search query based on the search has been assigned a value to the ([Examiner note: the crossed over text is discussed below]; Staddon [0033] … the score for the group of queries can be used as the score for the search query; [Examiner note: by using the core of the group of queries, Staddon teaches that the group of queries has been assigned with a score]); and		assigning to [a score to]  ([Examiner note: the crossed over text is discussed below]; Staddon [0033] … the score for the group of queries can be used as the score for the search query; [Examiner note: Staddon teaches assigning a group’s score, which contains the search query, to the search query] ).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Staddon, which locating a group containing a search query and assigning the group score to the search query, into the combined teachings of Lu in view of Samuni and Cooper to result in the limitations of the claimed invention ([Examiner note: by using local intent score taught by Lu in view of Samuni and Cooper and applied it to the score taught by Staddon, the query request would have an intent score matching that of the cluster 
		One of ordinary skilled would be motivated to do so as both Staddon and Lu teach grouping of search queries and calculating score relating to the group of queries.  Furthermore, incorporating the teaching of Staddon on the combined teachings of Lu and Samuni and Cooper would improve quality of user’s experiences and quality of search results (Staddon [0003]).

	Regarding claims 11 and 18, the same rationale applies to claims 11 and 18 since it recites similar limitations as those of dependent 4.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Samuni and Cooper and further in view of Voinea et al. (US 20150193447 A1, hereinafter Voinea).
	Regarding claim 7, Lu in view of Samuni and Cooper teaches the method of claim 1.		However, Lu in view of Samuni and Cooper does not explicitly disclose adding the local content feature to the content item when the search query is determined to be included in the high local intent cluster includes adding the local content feature as a graphic overlay on the content item.		Voinea teaches adding the local content feature to the content item when the search query is determined to be included in the high local intent cluster includes adding the local content feature as a graphic overlay on the content item (Voinea Fig. 11:
    PNG
    media_image4.png
    615
    966
    media_image4.png
    Greyscale
 ; Voinea [0077] FIG. 11 illustrates a user interface 1100 that blends local intent suggestions and web-based suggestions based on a local "what-where" query with "what" expansion in a full page rich interface. A query 1102 (in the process of being entered into a query box 1104) is dynamically processed as a user enters characters, and the local intent suggestions are automatically generated and presented as fully expanded pin boxes 1106 overlayed on the background map. Note that the dynamic aspect is exhibited for each character entered as part of the query 1 102, as the pin boxes may change for each character entered).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Voinea, which teaches the display of elements with local information overlaid on a map in response of a query, into the combined teachings of Lu, Samuni and Cooper to result in the limitations of the claimed invention.


	Regarding claim 14, the same rationale applies to claim 14 since it recites similar limitations as those of dependent 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110208715 A1 - mining a set of search intent candidates comprises: extracting related queries and sub-queries for each query in the group of search queries by using click through information in a search query log that generated each query in the group of queries; integrating the related queries, sub-queries and each query in the group of search queries; extracting common key phrases from the integrated related queries, sub-queries and queries as the third set of search intent candidates.
US 20150278355 A1 - processes spiking topics, trending topics, and query search logs to detect fresh intents, shifts in intent, the trending entities, and the spiking entities. The shifts in intent may be used to provide autosuggest in some embodiments.
US 20160034951 A1 - explicit or implicit intent is determined, at least in part, by reference to one or more of search query history logs, search engine click metrics, user history, and search query categories.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/03/2021
/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162